NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ACTIVEVIDEO NETWORKS, INC.,
Plaintiff-Appellee, '

V.

VERIZON COMMUNICATIONS, INC., VERIZON
SERVICES CORP., VERIZON VIRGINIA INC., AND
VERIZON SOUTH INC.,
Defendants-Appellants.

2012-1479

Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-024& Judge
Raymond A. Jackson.

ON MOTION

ORDER

Verizon Communications, Inc., Verizon Services
Corp., Verizon Virginia Inc., and Verizon South Inc.
(collectively “Verizon") request this appeal be consolidated
with appeal n0s. 2011-1538, -1567, 2012-1129, and -1201
or, in the alternative, dismissed.

ACTIVEVIDEO NETWORKS V. VERIZON COMMUNICATIONS 2

The present appeal cannot be consolidated with the
appeals listed above, because those appeals have been
fully briefed and argued before a merits panel.

Further, it appears that Verizon seeks to appeal an
unappealable interlocutory order. In its June 25, 2012
order, the district court explained that "Verizon has not
represented to the Court that it intends to provide Ac-
tiveVideo or the Court with the information necessary to
determine if Verizon is in compliance with the Court’s
[permanent injunction] Order." As a result,.the district
court directed Verizon to provide documents pertaining to
Verizon’s allegedly new and non-infringing device as well
as to provide answers to interrogatories concerning that
device.

Discovery orders are not final decisions and are,
therefore, generally unappealable until final judgment
has issued. See Connaught Laboratories, Inc._ v. Smith-
Kline Beecham P.L.C., 165 F.3d 1368, 1369 (Fed.
Cir.1999).

Accordingly,
IT Is ORDERED THAT:

The motion is denied. Verizon is directed to show
cause, within the next 30 days, as to why this appeal
should not be dismissed for lack of subject matter jurisdic-
tion.

FoR THE CoURT

AUG 2 9 2012 /s/ Jan Horbaly
Date Jan Horbaly
Clerk
cc: Michael J. Lyons, Esq.
Michael K. Kellogg, Esq.
825 u.s.¢nun¥l»':§‘?»a\sp@n
THEFEDERAL C{RCU!T
AUG 2 9 2012

JAN HORBA|.V
CLERK